DETAILED ACTION
Status of Application
Claims 29-39 are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zierhut et al. (WO2012177929A2) hereinafter Zierhut in view of Foltynie et al. ("Exenatide as a potential treatment for patients with Parkinson's disease: First steps into the clinic", Alzheimer's & Dementia, 10, (2014) S38-S46) hereinafter Foltynie and Quay et al. (US 20080318837 A1) hereinafter Quay.
	 Regarding claims 29-39, Zierhut is drawn to pharmaceutical formulations for treating neurodegenerative diseases wherein the formulations contain a non-aqueous carrier and GLP-1 receptor agonists that provides therapeutically effective plasma concentration levels of the GLP-1 receptor agonists over the course of a month (abstract and claims 1-201).
 	Zierhut discloses a method of treating neurodegenerative diseases in patients by administration to the patients of pharmaceutical formulations comprising a pharmaceutically acceptable non-aqueous carrier and a GLP-1 receptor agonist. In one embodiment, the GLP-1 receptor agonist is present in an amount of 4 mg to less than 7.5 mg [0005]. 
 	Zierhut discloses at least exendin-4 SEQ ID NO 1 (comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-55) ([0088, 0091, 0094-0096]; claims 93-95).
 	Zierhut discloses wherein “treating” or “treatment” refer to the administration of one or more active pharmaceutical ingredients to a patient who has a condition or disorder or a predisposition toward a condition or disorder, with the purpose to alleviate, relieve, remedy, ameliorate, improve, slow or stop the progression or worsening of the disease, or at least one symptom of the disease, condition or disorder, or the predisposition toward the condition or disorder [0054].
 	Zierhut discloses formulations comprising carrier and microspheres comprising a poly(lactide-co-glycolide) copolymer having exenatide dispersed therein [0031; 0083; 0086-0088]. Zierhut discloses the microspheres have an outer layer (coats the core) [0081].
 	Zierhut discloses the biocompatible, biodegradable polymer can also be selected based upon the polymer's inherent viscosity. Suitable inherent viscosities are about 0.06 to 1.0 dL/g; about 0.2 to 0.6 dL/g; or about 0.3 to 0.5 dL/g [0083].
 	Zierhut discloses an injection device (device) [0052], and discloses the formulation can be administered by subcutaneous or intravenous administration (administration to systemic blood circulation) [0113].
 	Zierhut discloses a depot mechanism for exenatide release [0160].
 	Zierhut discloses the human in vivo release profile for the monthly dosing of the formulations described herein show a maximum plasma concentrations at approximately 2 weeks after each monthly administration. The maximum plasma concentrations can range from 150 pg/mL - 500 pg/mL [0119].
 	Zierhut does not explicitly disclose wherein the controlled-release formulation or sustained release of the neuroprotective polypeptide enhances the delivery and/or uptake across a blood brain barrier (BBB) of the subject to at least a portion of the central nervous system (CNS) relative to a rapid release formulation of the neuroprotective peptide.
	However, Foltynie is drawn to GLP-1 agonists such as exenatide as potential disease‐modifying treatments in Parkinson's disease (abstract).
 	Foltynie discloses exenatide is neuroprotective and is the synthetic version of exendin 4, confirmed to be an agonist for the glucagonlike peptide (GLP-1) receptor (page 39, section 2).
 	Foltynie discloses exenatide is licensed as a long-acting formulation; Bydureon; 2 mg administered subcutaneously once weekly (about every 7 days); in which exenatide is released from microspheres (page 41, section 2.3).
 	Foltynie discloses after subcutaneous administration, exenatide reaches median peak plasma concentrations in 2 hours. Bydureon has advantages in comparison to short acting Byetta with respect to frequency of administration, and an improved side effect profile with respect to gastrointestinal effects. There is evidence that exenatide can cross the blood-brain barrier (page 41, section 2.4).
	Foltynie discloses weekly administration of long acting exenatide led to plasma levels of ~344 pg/mL (page 42, section 2.5).
 	Foltynie discloses after weekly administration of long-acting exenatide, mean exenatide concentrations increase gradually over 6 to 7 weeks (cumulative increase) (page 42, section 2.5).
	However, Quay is drawn to a pharmaceutical formulation comprising a mixture of a pharmaceutically effective amount of glucose-regulating peptide (GRP) and enhancers (abstract).
 	Quay discloses methods and compositions for delivery of GRP such as GLP and GLP analogs, and exendins [0012], wherein GLP proteins and peptides include GLP-1 [0023], and exendins include exendin-4 [0049].
 	Quay discloses improved methods and compositions for epithelial delivery of GRP formulated with one or more epithelial delivery-enhancing agents wherein GRP dosage release is sustained for an effective delivery period [0061].
 	Quay discloses a second factor affecting therapeutic activity of GRP in the blood plasma and CNS is residence time. Sustained release-enhancing agents, in combination with intranasal delivery-enhancing agents, increase Cmax and increase residence time of GRP [0062].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation as disclosed by Zierhut, for sustained release delivery across a blood brain barrier, as previously disclosed by Foltynie, wherein the sustained release enhances the delivery and/or uptake in the central nervous system, as previously disclosed by Quay, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Foltynie discloses advantages of long-acting Bydureon over short-acting Byetta (page 41, section 2.3), wherein exenatide can cross the blood brain barrier and discloses the effects of exenatide are of relevance to Parkinson’s disease pathogenesis (page 39, section 2.1; page 42, section 2.4), and Quay discloses sustained release-enhancing agents, in combination with intranasal delivery-enhancing agents, increase Cmax and increase residence time of GRP in the CNS [0062], thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Conclusion
	No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615